Case 1:21-mj-00240-GMH Document 15 Filed 03/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF COLUMBIA
x
UNITED STATES OF AMERICA, |
-against- | NOTICE OF APPEARANCE
EMMA CORONEL AISPURO, | Criminal 1:21-MJ-240
Defendant. |

 

PLEASE TAKE NOTICE THAT Jeffrey Lichtman, Esq., Law Offices of Jeffrey
Lichtman, 11 East 44" Street, Suite 501, New York, New York 10017, appear on behalf of

defendant EMMA CORONEL AISPURO in the above-captioned case.

Dated: New York, New York
March 4, 2021 \e—
JEFFREY EICHTMAN, ESQ. (Pro Hac Vice)
LAW OFF Gisor) FFREY LICHTMAN
11 EAST 44""SEREEFT, SUITE 501
NEW YORK, NEW YORK 10017
Ph: (212) 581-1001

Fx: (212) 581-4999
jl@jeffreylichtman.com
